Citation Nr: 0421470	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the VA Regional 
Office (RO) in Los Angeles, California, which determined the 
appellant was not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  The 
record indicates that jurisdiction was transferred to the 
Houston, Texas, RO, which issued the November 2002 Statement 
of the Case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

While surviving spouse status is in large measure a "legal" 
question, the law is not of itself dispositive in this case, 
i.e., there are fact determinations to be made first, and the 
law will then be applied to those fact findings.  
Accordingly, the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), with implementing regulations at  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), 
applies.

The appellant has not received VCAA notice of sufficient 
specificity to be in compliance with United States Court of 
Appeals for Veterans Claims (Court) decisions interpreting 
the notice requirements of the VCAA.  Hence, further notice 
is necessary.  

The record indicates that the veteran and appellant married 
in 1970, and divorced in 1998.  The veteran died in October 
2001.  If those are the only facts, then the law would be 
dispositive, and the appellant's claim would have to be 
denied.  However, the appellant asserts that she and the 
veteran first separated, then divorced because of his abusive 
behavior (and her need to protect her children).  She further 
asserts that after the 1998 divorce she and the veteran 
reconciled, and held themselves out as husband and wife in 
accordance with the common law marriage statute of Texas.  Of 
record is a letter from the Social Security Administration 
(SSA) notifying the appellant of her entitlement to SSA 
disabled widow's benefits.  See Murincsack v. Derwinski, 2 
Vet. App. 363, 372 (1992) (recognizing that evidence from the 
SSA must be considered in a VA decision regarding benefits).  

The following are noteworthy:  The term "surviving spouse" 
is defined in pertinent part as a person of the opposite sex 
who (1) was the lawful spouse of a veteran at the time of the 
veteran's death; and (2) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without fault of the spouse; and (3) who has not remarried.  
38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 (2003).  
For VA compensation purposes, the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

In order to establish an informal or common law marriage in 
Texas without filing a sworn declaration of marriage, a party 
must prove that "the man and woman agreed to be married and 
after the agreement they lived together in this state as 
husband and wife and there represented to others that they 
were married."  TEX. FAM. CODE ANN. § 2.401(a) (2004).  The 
proponent of such a marriage may establish these elements by 
either direct or circumstantial evidence.  See Russell v. 
Russell, 865 S.W.2d 929, 932 (Tex. 1993).  This evidence can 
be in the form of witness testimony, as well as medical 
records or court documents referring to husband and wife 
status for the relevant time period.  

If the appellant and the veteran indeed established a common 
law marriage in Texas following their divorce, then the 
appellant may be able to establish entitlement to survivor's 
benefits.  The current record is insufficient to determine 
with any degree of certainty whether or not the appellant and 
the veteran did establish a common law marriage after their 
divorce.  Accordingly, further evidentiary development is 
necessary.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  The RO 
should inform the appellant of the 
necessary evidence to substantiate her 
claim for recognition as a surviving 
spouse of the veteran, specifically 
that after their divorce, they entered 
into a common law marriage.  She should 
be informed of the necessary evidence 
showing that she and the veteran 
resided in Texas, agreed to be married, 
and represented to others there that 
they were married.  Such evidence might 
include lay statements, business 
records, legal records, medical 
reports, as well as any evidence in the 
appellant's possession that pertains to 
the claim.  She and her representative 
should have ample opportunity to 
respond.

2.  The RO should obtain relevant and 
comprehensive SSA records, i.e., all 
records that detail the bases for the 
appellant's grant of benefits as the 
veteran's widow, as well as a copy of 
the veteran's and appellant's divorce 
decree.
3.  Then, the RO should readjudicate 
the matter of the appellant's 
entitlement to recognition as a 
surviving spouse of the veteran.  If 
the benefit sought remains denied, the 
RO must issue a Supplemental Statement 
of the Case, and provide the appellant 
and her representative the opportunity 
to respond before the case is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


